Citation Nr: 0945374	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-38 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for recurrent symptoms of 
chest pain, shortness of breath and dyspnea including 
potential etiologies of underlying respiratory disorder, 
acquired psychiatric disorder and/or obesity, to include the 
issue of whether the new and material standard applies to the 
claim. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Prem, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to October 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran's notice of disagreement 
also included a disagreement with the denial of service 
connection for residuals of scaphoid navicular fracture of 
the left wrist.  The Veteran withdrew this issue by way of a 
July 2008 Statement in Support of the Claim (VA 21-4138).  
Consequently, the issue is not before the Board.

The Veteran presented testimony at a Board hearing in August 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

For reasons more fully explained below, the Board has 
rephrased the issue listed on the title page.

The issue of entitlement to service connection for recurrent 
symptoms of chest pain, shortness of breath and dyspnea 
including potential etiologies of underlying respiratory 
disorder, acquired psychiatric disorder and/or obesity for 
review on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO decision in June 2005 denied the 
Veteran's claim for service connection for sarcoidosis.

2.  The evidence received since the June 2005 RO rating 
decision is new and material and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied a claim for 
service connection for sarcoidosis is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Evidence received since the June 2005 rating decision 
denying service connection for sarcoidosis is new and 
material; accordingly, the claim has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his/her argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

In February 2009, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held 
that the scope of a claim must be understood from the 
viewpoint of a lay claimant who may not be required to 
understand sophisticated legal or medical distinctions, and 
that "the claimant's intent in filing a claim is paramount 
to construing its breadth."  The Court, citing the holding 
in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) which 
held that VA must apply a "sympathetic reading" to a lay 
person's pleadings, indicated that VA's attention should be 
focused upon the symptoms the claimant is attempting to 
service connect.

In this case, the Veteran is clearly attempting to service 
connect symptoms of shortness of breath, dyspnea and chest 
pain as being recurrent since service.  Notably, the Board 
finds significant evidence of record supporting a finding 
that such symptoms have been recurrent since service.  As 
such, the Board has the obligation to fully address all 
potential diagnoses responsible for such symptoms.  

Notably, a final Board decision in October 1991 denied claims 
of service connection for a sinus disorder and rhinitis.  As 
noted in Clemons, the scope of a claim must also be evaluated 
in light of prior final decisions on particular issues.  The 
Board has carefully reviewed the record, to include the 
Veteran's report of symptoms to a VA examiner in September 
2008.  The Veteran clearly indicated that symptoms 
attributable to a sinus disorder and rhinitis have no bearing 
on the current claim.

Thus, the Board has before it a claim of service connection 
for the symptoms of shortness of breath, dyspnea and chest 
pain as being recurrent since service.  As more fully 
explained below, the medical evidence indicates obesity 
and/or an acquired psychiatric disorder as potential 
etiologies of those symptoms which have nothing to do with 
the respiratory disorder claim developed and adjudicated by 
the RO.  The Board has found jurisdiction over additional 
potential diagnoses.

The Board is aware of the Court's stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ("Court will [not] review BVA decisions in a 
piecemeal fashion").  As explained in Smith (Daniel) v. 
Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001), where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together. 

As noted above, the Veteran seeks service connection for the 
symptoms of shortness of breath, dyspnea and chest pain as 
being recurrent since service.  A VA examination in September 
2008 indicated that potential etiologies for those symptoms 
included the Veteran's obesity and a potential acquired 
psychiatric disorder.  The underlying factual symptoms are 
implicated in the respiratory disorder claim.  According to 
the reasoning in Clemons, the Veteran is essentially raising 
one claim pertaining to the claimed symptoms however 
diagnosed.  As such, the Board finds that this whole matter 
must be remanded for further development and adjudication.

The Board next notes that an additional issue which must be 
addressed is the finality of a June 2005 RO rating decision 
which denied a claim of entitlement to service connection for 
sarcoidosis.  

When the RO denied the claim in June 2005, the evidence 
consisted of the Veteran's service treatment records (STRs) 
which showed no findings attributed to sarcoidosis; post 
service treatment records; and VA examinations dated January 
1989, June 1990, and August 2002.  The claim was denied 
because there were no findings in the STRs attributed to 
sarcoidosis; and there was no competent medical nexus that 
linked the Veteran's current diagnosis to service.

Evidence received since the June 2005 rating decision 
includes additional VA treatment records; a September 2008 VA 
examination report; and testimony from the Veteran at an 
August 2009 Board hearing.  The new evidence (particularly 
the September 2008 VA examination report) is new and material 
in that it addresses more than a single diagnosis.  It 
addresses the complete issue of entitlement to service 
connection for a respiratory disability as well as potential 
etiologies of obesity and/or an acquired psychiatric 
disorder.  The claim is no longer limited to sarcoidosis.  
Given the holdings in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) and Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 
2008), the Board finds that a de novo review of the claim is 
warranted in order to address entitlement to service 
connection for the symptoms of chest pain, shortness of 
breath and dyspnea, regardless of how it is diagnosed.  The 
claim, therefore, is reopened.


ORDER

The claim of service connection for sarcoidosis is reopened.  
To this extent only, the appeal is granted.


REMAND

A VA examination in September 2008 indicated that potential 
etiologies for the Veteran's symptoms of chest pain, 
shortness of breath and dyspnea include diagnoses of obesity 
and/or an acquired psychiatric disorder.  In January 1988, 
the Veteran completed a Report of Medical History in which he 
denied having asthma, pain or pressure in chest, and a 
chronic cough.  However, he did indicate, by checked box, 
that he had shortness of breath.  He handwrote "Bad x 6 
[months], 2 [years] ago - still has."  The Veteran has 
testified to recurrent symptoms since service, which was 
acknowledged by the VA examiner in 2008.

The Court has held that the Secretary must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

The September 2008 VA examiner stated that the Veteran's 
report of recurrent chest pain, shortness of breath and 
dyspnea since service may be attributable to obesity and/or 
an acquired psychiatric disorder.  With respect to the 
psychiatric disorder, the examiner indicated that such an 
opinion was outside the scope of the examination.  On this 
record, the Board finds that the Veteran should be provided 
VA psychiatric examination to determine whether the Veteran's 
report of symptoms may be related to the onset of an acquired 
psychiatric disorder during service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's 
treatment for chest pain, shortness of 
breath and dyspnea at the Reno, Nevada VA 
Medical Center since October 2008.

2.  Upon completion of the above, the 
Veteran should be afforded psychiatric 
examination for the purpose of determining 
the nature and etiology of his complaints 
of recurrent chest pain, shortness of 
breath and dyspnea since service.  The 
examiner should review the contents of the 
entire claims files, and obtain relevant 
history from the Veteran.  Following the 
examination, the examiner should express 
opinion on the following questions: 

a) what is the diagnosis, or diagnoses, 
of current psychiatric disorder(s) (if 
any); and 

b) whether it is at least as likely as 
not that the Veteran's report of 
recurrent chest pain, shortness of 
breath and dyspnea since service is 
attributable to a current psychiatric 
disorder having its onset during 
service.

The examiner's opinion must address the 
impression of the September 2008 VA 
examiner stating that the Veteran's 
recurrent chest pain, shortness of breath 
and dyspnea since service may be 
attributable to an acquired psychiatric 
disorder.  

The examiner must provide a rationale for 
the opinions expressed.  The claims folder 
and a copy of this remand should be made 
available to the examiner.

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for recurrent symptoms of chest 
pain, shortness of breath and dyspnea 
including potential etiologies of 
underlying respiratory disorder, acquired 
psychiatric disorder and/or obesity.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


